Name: Commission Implementing Regulation (EU) NoÃ 457/2013 of 16Ã May 2013 derogating from Regulations (EC) NoÃ 412/2008 and (EC) NoÃ 431/2008 as regards beef import quotas for the period running from 1Ã July 2013 to 30Ã June 2014
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  animal product;  foodstuff;  European construction;  food technology;  Europe
 Date Published: nan

 17.5.2013 EN Official Journal of the European Union L 133/15 COMMISSION IMPLEMENTING REGULATION (EU) No 457/2013 of 16 May 2013 derogating from Regulations (EC) No 412/2008 and (EC) No 431/2008 as regards beef import quotas for the period running from 1 July 2013 to 30 June 2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single SMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 412/2008 of 8 May 2008 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (2) opened an annual import tariff quota of 63 703 tonnes bone-in equivalent of frozen beef intended for processing in the Union for a period running every year from 1 July to 30 June of the following year and divided in four subperiods. Applications for import rights for this tariff quota period can be lodged in the first seven days of the month preceding each subperiod. However, the total annual volume is available as from the first subperiod. (2) Commission Regulation (EC) No 431/2008 of 19 May 2008 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (3) opened an annual import tariff quota of 53 000 tonnes of frozen beef for a period running every year from 1 July to 30 June of the following year. Applications for import rights for this tariff quota period can be submitted on 1 June preceding the starting of the import tariff quota period. (3) In view of the accession of Croatia to the European Union as from 1 July 2013, it is appropriate to allow importers from Croatia to participate in those import quotas. It is therefore necessary to provide for derogations from Regulations (EC) No 412/2008 and (EC) No 431/2008 as regards the time periods for the submission of applications. However, these derogations should not have a negative impact neither on the operators from the Member States, nor on the efficiency of the management of those quotas. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 412/2008 By way of derogation from Article 6(2) of Regulation (EC) No 412/2008, applications for import rights relating to the subperiod from 1 July 2013 to 30 September 2013, shall be submitted from 1 to 5 July 2013, and in any case no later than 13.00, Brussels time, on 5 July 2013. Article 2 Regulation (EC) No 431/2008 1. By way of derogation from Article 5(1) of Regulation (EC) No 431/2008, applications for import rights for the import tariff quota period starting on 1 July 2013 shall be submitted from 24 June to 5 July, and in any case no later than 13.00, Brussels time, on 5 July 2013. 2. By way of derogation from Article 5(3) of Regulation (EC) No 431/2008, for the import tariff quota starting on 1 July 2013 Member States shall notify the Commission of the total quantities covered by applications for import rights, no later than 13.00, Brussels time, on 12 July 2013. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 125, 9.5.2008, p. 7. (3) OJ L 130, 20.5.2008, p. 3.